United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                           Charles R. Fulbruge III
                             No. 03-40019                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

JOSE ANGEL GUAJARDO,

                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. B-02-CR-252-ALL
                        --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Angel Guajardo appeals from his guilty-plea conviction

for possession with intent to distribute more than 500 grams of

cocaine.    Guajardo contends for the first time on appeal that

21 U.S.C. § 841 is unconstitutional in view of Apprendi v. New

Jersey, 530 U.S. 466 (2000).    Guajardo acknowledges that his

argument is foreclosed by United States v. Slaughter, 238 F.3d

580, 582 (5th Cir. 2000), but he seeks to preserve his argument

for further review.    The judgment of the district court is

AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.